 
EXHIBIT 10.1
 
SHARE PURCHASE AGREEMENT
 
BETWEEN
 
FRASERSIDE HOLDINGS LIMITED
 
AND
 
LUTHARES INVESTMENTS N.V.
 
&
 
STICHTING “DE OUDE WAAG”





--------------------------------------------------------------------------------

 
SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT is made and entered into as of December 9, 2002
 
by and between
 
FRASERSIDE HOLDINGS LIMITED 36, Vyronos Avenue, Nicosia Tower Centre, Office
201, 1096 Nicosia, Cyprus, a company duly incorporated and organized under the
laws of Cyprus, hereinafter referred to as the “Purchaser”,
 
and
 
LUTHARES INVESTMENTS N.V., 14 Kaya WFG Mensing, P.O.Box 3895, Curaçao, The
Netherlands Antilles, a company duly incorporated and organized under the laws
of The Netherlands Antilles together with STICHTING “DE OUDE WAAG” Fnidsen 45,
1811 ND Alkmaar, The Netherlands, a foundation duly incorporated and organized
under the laws of The Netherlands, hereinafter referred to as the “Seller”.
 
WITNESSETH:
 
WHEREAS, the Seller is the holder of all of the issued and outstanding shares in
BARBUDA B.V., a holding company duly incorporated and organized under the laws
of The Netherlands, having its registered address at Fnidsen 45, 1811 ND
Alkmaar, The Netherlands, who is also the owner of its subsidiary CERESLAND
S.L., of Barcelona, Spain, hereinafter jointly referred to as the “Company”, and
 
WHEREAS, the Seller is desirous of selling to the Purchaser and the Purchaser is
desirous of purchasing from the Seller in exchange for the Consideration,
subject to the terms and conditions contained herein, all of the Shares of the
Company; and
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein and in the Schedules hereto, the parties agree as follows:
 
1.    INTERPRETATION
 
1.1  In this Agreement
 
    “Business Day”
means the day (other than a Saturday or Sunday) on which banks are generally
open on Cyprus and The Netherlands Antilles for normal business;

 
    “Closing”  
means completion of the sale and purchase of the Shares in accordance with
Section 4 below;





2



--------------------------------------------------------------------------------

 
    “Confidential Information”
means any and all information of any kind or nature whatsoever, whether written
or oral, including, without limitation, financial information, trade secrets,
client lists and other proprietary business information, regarding the Company
or the Seller, which information is not known to the general public or to
persons unaffiliated with the Company or the Seller, as the case may be;

 
    “Intellectual Property”
means any trademarks or domain names;

 
    “Material Adverse Effect”
means any effect which gives rise to or is reasonably likely to give rise to a
material adverse effect on the assets or financial condition of the Company;

 
    “Material Agreement”
means existing agreements of the Company, either having an annual turnover
exceeding EUR 10,000 or which cannot be terminated at the Company’s discretion
by applying a notice period shorter than three (3) months;

 
    “Shares”
means all of the issued and outstanding shares, numbered from 1 to 3,300, each
having a par value of EUR 45.378, in Barbuda B.V.;

 
    “EUR”
means the lawful currency as adopted by the twelve member states of the European
Monetary Union (EMU);

 
1.2  Any statement in this Agreement, including the Schedules, qualified by the
expression “to the best of the Seller’s knowledge” or “so far as the Seller is
aware” or any similar expression shall mean that it is made after due and
careful enquiry of the board members of the Seller.
 
1.3  The headings in this Agreement do not affect its interpretation.
 
1.4  The Schedules form part of this Agreement.
 
2.    SALE OF THE SHARES
 
The Seller shall sell and the Purchaser shall purchase the Shares and all rights
now and hereafter attaching or accruing thereto, free and clear of any pledges,
liens, security interests, claims, charges and encumbrances.



3



--------------------------------------------------------------------------------

 
3.    CONSIDERATION FOR SALE AND TRANSFER (EXCHANGE)
 
3.1  At the Closing, subject to the terms and conditions of this Agreement and
the approval of Private Media Group, Inc. Shareholders, if applicable, and in
full consideration for the aforesaid sale, conveyance and delivery of Shares,
the Purchaser shall deliver a Promissory Note at a value of EUR 16,000,000, less
adjustments as specified in Schedule 1 to the Seller, hereinafter referred to as
the “Consideration”.
 
4.    CLOSING
 
4.1  Closing shall take place on December 31, 2002 (the “Closing Date”).
 
4.2  At Closing the Seller shall procure:
 
(a)  the delivery to the Purchaser of
 
(i)  the share certificates representing the Shares, free and clear of all
liens, security interests, claims charges and encumbrances, duly endorsed for
transfer
 
(ii)  the written resignations of each of the board members of the Company,
effective as of the Closing Date, in each case acknowledging that he or she has
no claim against the Company whether for loss of office or otherwise;
 
(iii)  a certificate from the Company’s Director, President or CEO, dated the
Closing Date, listing any necessary consents, waivers, approvals,
authorizations, registrations, filings and notifications, to which shall be
attached evidence satisfactory to the Purchaser that the same have been obtained
or made and are in full force and effect, or stating that none is necessary.
 
(iv)  the Articles of Incorporation of the Company, and all amendments thereto,
certified by the appropriate authority;
 
(v)  a certificate from the appropriate authority of the Netherlands Antilles
certifying the good standing of the Seller;
 
(vi)  the by-laws, if any, of the Seller, certified by the Secretary of the
Seller;
 
(vii)  the resolutions of the board of directors and stockholders of the Seller
taking appropriate action to authorize and approve the execution, delivery and
performance of this Agreement, the offer, sale and delivery of the Shares and
each other agreement and document required to be executed and delivered pursuant
hereto and thereto, and approving and authorizing the other transactions
contemplated hereby and thereby;



4



--------------------------------------------------------------------------------

 
(viii)  copies of such other documents and papers as Purchaser or its counsel
may reasonably request in connection therewith, all in form and substance
reasonably satisfactory to Purchaser and its counsel.
 
(b)  that a general meeting and a board meeting of the Company is held at which
it is resolved that:
 
(i)  such persons as the Purchaser nominates are appointed as directors and
deputy directors of the Company.
 
(c)  that all indebtedness due from the Seller or any person connected with the
Seller to the Company is satisfied in full.
 
(d)  that the Company is released from all guarantees and indemnities given by
it in respect of the Seller’s liabilities or those of any person connected with
the Seller.
 
4.3  Upon completion of all matters referred to in Section 4.2 above the
Purchaser shall deliver the Consideration.
 
5.    REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller hereby represents and warrants to the Purchaser as the date hereof
and as of the Closing Date that:
 
5.1  Power and authority of the Seller
 
(a)  The Seller has full power and authority to execute and deliver this
Agreement and each other document or instrument delivered in connection herewith
and to consummate the transactions contemplated hereby.
 
5.2  Violation of Laws and Regulations
 
The execution and delivery of this Agreement by the Seller and the completion of
the transactions contemplated hereby:
 
(a)  will not violate any provision of the articles of association of the
Seller;
 
(b)  will not to any material extent violate any statute, rule, regulation,
order or decree of any public body or authority by which the Seller or any of
its properties or assets is bound; and
 
(c)  will not to any material extent result in a violation or breach of, or
constitute a default under, any license, franchise, permit, agreement or other
instrument to which the Seller is a party, or by which the Seller or any of its
properties or assets is bound,



5



--------------------------------------------------------------------------------

 
excluding from the foregoing Sections 5.2 (a) to (c) violations, breaches or
defaults which, either individually or in the aggregate, would not prevent the
Seller from performing its obligations under this Agreement or the completion of
the transactions contemplated by this Agreement.
 
5.3   Corporate records and documentation
 
Seller has furnished to Purchaser a complete and correct copy of the Company’s
certificate of incorporation, articles of association and bylaws. The Company’s
certificate of incorporation, articles of association and bylaws are in full
force and effect, and the Company is not in violation of any of the provisions
thereof.
 
5.4   Title to the Shares
 
The Seller owns the Shares free and clear of all liens, encumbrances, claims,
options and restrictions of every kind andthe Seller has good and marketable
title to the Shares and has the right, power and authority to exchange and
deliver the Shares to the Purchaser in accordance with the terms of this
Agreement.
 
5.5   The Shares
 
The Shares represent one hundred per cent (100 %) of all of the issued share
capital of the Company and one hundred per cent (100 %) of the voting power of
the Shares, and the Shares have been duly authorized, validly issued and are
fully paid. There are no outstanding obligations, warrants, debentures, options,
preemptive rights or other agreements to which the Seller or the Company is a
party or otherwise bound, providing for the issuance of any additional shares or
for the purchase, repurchase, redemption or other acquisition of the Shares,
except for this Agreement.
 
5.6   Financial
 
(a)   Except for as listed on Schedule 2, the Company has neither an equity
interest in, nor the right or option to acquire an equity interest in, any other
entity, and the Company is not a participant, as a partner or otherwise, in any
joint venture,
 
(b)   The Company has delivered to the Purchaser the following financial
statements translated into English, attached hereto as Schedule 3:
 
(i)   balance sheets for the Company for the fiscal years ended 1999 and 2000
together with the accountants’ report and notes; and
 
(ii)  preliminary consolidated balance sheet for the Company as of October 31,
2002.
 
collectively referred to as the “Financial Statements”.



6



--------------------------------------------------------------------------------

 
(c)   The foregoing Financial Statements:
 
(i)   are complete and correct in all material respects and give a true and fair
view of the financial position and results of the operations of the Company as
of said dates and for said periods and have been prepared from and in accordance
with the books and records of the Company;
 
(ii)   have been prepared in conformity with Dutch law and Dutch GAAP, applied
on a basis consistent with that of preceding periods; and
 
(iii)   contain and reflect such reserves as were necessary and required by the
laws, principles and rules referred to under (ii) above to be reflected in such
statements as of said dates for all liabilities, actual, contingent or accrued,
and for all reasonably anticipated losses and costs (in excess of expected
receipts) and for all warranty claims, discounts or refunds with respect to
services and/or products already rendered or sold, such reserves being based
upon events or circumstances in existence or likely to occur in the future with
respect to any contracts or commitments of the Company.
 
(d)   Except as described in Schedule 4, the Company has not received nor will
receive any conditional or unconditional shareholders’ contributions.
 
(e)   The Company has not pledged any assets, has no commitments or contingent
liabilities in excess of the pledges, commitments and contingent liabilities
disclosed in Schedule 5, and the Company has full and exclusive title to all
assets in the balance sheets of the Financial Statements and the assets of the
Company are not the subject of any encumbrances or restrictions of whatever
nature except as stated in Schedule 5.
 
(f)   The activities of the Company during the period from October 31, 2002 to
the date hereof have been conducted in the ordinary course of business with a
view to maintaining its business as a going concern and there has not occurred
or arisen since October 31, 2002 with respect to the Company:
 
(i)     any material adverse change in its financial conditions or in the
operations of its business; or
 
(ii)   any obligations, commitments or liabilities, liquidated or unliquidated,
contingent or otherwise, except obligations, commitments and liabilities arising
in the ordinary course of business and which are not material in relation to its
business; or
 
(iii)   any amendment or termination, or any agreement to amend or terminate any
Material Agreement, save in the ordinary course of business; or



7



--------------------------------------------------------------------------------

 
(iv)   any extraordinary event or any extraordinary loss suffered or any waiver
of any debts, claims, rights under any Material Agreement, or other rights
representing a value in excess of EUR 10,000; or
 
(v)   any damage, destruction, or loss or any other event or condition, whether
covered by insurance or not, materially and adversely affecting its properties
and business representing loss to property in the aggregate in excess of EUR
10,000; or
 
(vi)   any sale, assignment, transfer, pledge, lease or other disposal of any
individual asset with a value in excess of EUR 10,000; or
 
(vii)   any increase in the rates of compensation (including bonuses) payable or
to become payable to any officer, employee, agent, independent contractor or
consultant; or
 
(viii) any change of accounting methods, principles or practices; or
 
(ix)    any investment in fixed assets that exceed individually EUR 10,000 or in
the aggregate EUR 10,000; or
 
(x)     any transaction other than in the ordinary course of business;
 
and the Company has not agreed or arranged to do any of the foregoing, except
for as described in Schedule 6.
 
(g)   Since September 30, 2002 no dividends or interim dividends have been
declared or paid by the Company.
 
5.7   Taxes
 
(a)   All notices, computations and returns which ought to have been given or
made have been properly and duly submitted by the Company to the relevant
taxation or excise authority and all information, notices, computations and
returns submitted to such authorities are true and accurate and are not subject
of any material dispute nor are likely to become the subject of any material
dispute with such authorities.
 
(b)   All taxes of any nature whatsoever for which the Company is liable have
been duly paid or reserved for in the accounts.
 
(c)   The Company has never suffered any investigation, audit or visit by any
taxation or excise authority, and the Seller is not aware of any such
investigation, audit or visit planned for the next twelve months.



8



--------------------------------------------------------------------------------

 
(d)   All amounts required to be withheld or collected under applicable foreign,
federal, state, local or other tax laws and regulations by the Company for
income taxes, social security taxes, unemployment insurance and other employee
withholding taxes, or other taxes, have been so withheld or collected, and such
withholding or collection has either been paid to the respective governmental
agencies or set aside in accounts for such purpose or accrued and reserved
against and entered on the Financial Statements.
 
(e)   The Company is not primarily or jointly and severally liable for the taxes
of any other person as a result of having been an affiliate or receiving
substantially all of the assets of such person.
 
5.8   Assets and Properties
 
(a)   The Company has exclusive title to all of the personal and real property
and other assets reflected in the accounts, and as further itemized in Schedule
7.
 
(b)   All Assets whether or not recorded on the books of the Company that
heretofore have been used in the Company’s business have been included in the
transfer to the Purchaser under the terms of this Agreement.
 
5.9   Leasehold Properties
 
(a)   The Company does not have any Leasehold Properties, or commitments related
to any Leasehold Properties whatsoever.
 
5.10   Compliance with statutes and licenses
 
The operations of the Company have been conducted in all respects in accordance
with and meet the applicable laws and regulations of all governmental, municipal
or other authorities having jurisdiction over the Company. All governmental and
other authority licenses and permits required for the operation of the Company
are, to a material extent, in full force and effect and no violations are or
have been recorded in respect of any such existing licenses or permits and
remain uncorrected and no proceeding is pending which seeks the revocation or
limitation of any such existing licenses or permits.
 
5.11   Agreements
 
(a)   There are no other Material Agreements than those listed in Schedule 7, of
which full copies (to the extent such agreements are in writing or a summary
thereof of any oral agreements) have been disclosed to the Purchaser.
 
(b)   The Company has neither received nor given notice of termination of any
Material Agreement.



9



--------------------------------------------------------------------------------

 
(c)   No party to any Material Agreement has the right to terminate or modify
its obligations as a result of the transactions contemplated herein, except for
as described in the Agreements listed in Schedule 7.
 
(d)   The Company is not in default under any Material Agreement, which default
will have a Material Adverse Effect.
 
5.12   Litigation
 
No actions, suits, proceedings or governmental investigation is pending or to
the best of the Seller’s knowledge, threatened against the Seller or the
Company. To the best of the Seller’s knowledge, neither the Seller nor the
Company is in default with respect to any order, injunction or decree by any
court or governmental department or agency.
 
5.13   Intellectual Property
 
The Company has no intellectual property.
 
5.14   Employees
 
The Company has no employees.
 
5.15   Environmental
 
(a)   The Company has complied in all material respects with all relevant
environmental laws and environmental licenses and all environmental licenses are
valid and subsisting and the Company has not received any written notice that
any such environmental license is being revoked, amended, varied, withdrawn or
not renewed.
 
(b)   No proceedings have been issued or are outstanding against the Company in
respect of any breach of any legislation concerning the environment.
 
5.16   Insurance
 
The are no Insurance Policies currently in effect.
 
5.17   Conduct of Business
 
(a)   The Company has conducted its business at all times in accordance with and
has complied with applicable national and local laws relating to its operations
and business, and is not a party to or subject to any judgment, decree or order
entered in any suit or proceeding brought by any governmental or local agency or
authority or any other person or party enjoining or otherwise restraining or
restricting the Company with respect to any business activity or practice in the
conduct of business which is related to, necessary or incidental to the business
 



10



--------------------------------------------------------------------------------

 
conducted by it and will not be, in respect of circumstances, existing before or
upon the Closing Date or related thereto; there is no controversy or
investigation pending or threatened with respect to the Company’s business by
any governmental or local agency or authority or any other person or party.
 
(b)  The Company is not and shall not be liable, due to circumstances existing
before or upon Closing or related thereto, to compensate for damages caused to
the environment, or third parties by products/services sold or otherwise in
excess of what has been provided for in the accounts.
 
5.18  Relationship to the Seller and related companies
 
There are no agreements between the Company and the Seller or any of its
affiliated companies officers, directors or stockholders other than in the
ordinary course of business.
 
5.19  There are no fee splitting, revenue or profit sharing agreements between
the Seller and/or Company and any third party.
 
6.    REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants as of the Closing Date that:
 
6.1  Power and authority of the Purchaser
 
(a)  The Purchaser is a company duly organized and validly existing under the
laws of Cyprus.
 
(b)  Upon approval of this Agreement by the board of directors and the approval,
if necessary, of the General Meeting of the Shareholders of the Purchaser as
contemplated by Section 9 below, the Purchaser has full power and authority to
purchase the Shares and to perform all other undertakings hereunder and the
execution, delivery and performance of this Agreement. Upon approval this
Agreement is a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with the terms herein.
 
6.2  Violation of Laws and Regulations
 
Assuming all filings, registrations, approvals, notifications etc required by
applicable laws are duly made, the execution and delivery of this Agreement by
the Purchaser and the completion of the transactions contemplated hereby:
 
(a)  will not violate any provision of the articles of association of the
Purchaser;



11



--------------------------------------------------------------------------------

 
(b)  will not violate any statute, rule, regulation, order or decree of any
public body or authority by which the Purchaser or any of its properties or
assets is bound; and
 
(c)  will not result in a violation, breach of or constitute a default under any
license, franchise, permit, agreement or other instrument to which the Purchaser
is a party, or by which the Purchaser or any of its properties or assets is
bound,
 
excluding from the foregoing Sections 6.2 (a) to (c) violations, breaches or
defaults which, either individually or in the aggregate, would not prevent the
Purchaser from performing its obligations under this Agreement or the completion
of the transactions contemplated by this Agreement.
 
7.    COVENANTS AND OTHER UNDERTAKINGS OF THE PARTIES
 
7.1  The Seller shall afford to the officers, representatives and advisers of
the Purchaser access to the plants, properties, books and records of the Company
and will furnish to the Purchaser such additional financial and operation data
and other information as to the business and properties of the Company (“Due
Diligence”).
 
7.2  Notwithstanding the above, the Seller shall provide such other information,
and execute and deliver all such other and additional instruments, notices,
releases, undertakings, consents and other documents, and shall do all such
other acts and things, as may be reasonably requested by Purchaser as necessary
to assure to Purchaser all the rights and interests granted or intended to be
granted under this agreement.
 
7.3  The Seller and/or any related parties to the Seller covenants with the
Purchaser (for itself and as agent for the Company) that it shall not: make use
of or (except as required by law or any competent regulatory body) disclose or
divulge to any third party any information of a secret or confidential nature
relating to the business or affairs of the Company or its customers or
suppliers; or
 
7.4  The Seller will provide such other information, and execute and deliver all
such other and additional instruments, notices, releases, undertakings, consents
and other documents, and will do all such other acts and things, as may be
reasonably requested by the Purchaser as necessary to assure to the Purchaser
all the rights and interest granted or intended to be granted under this
Agreement. The Seller shall take or shall cause to be taken such other
reasonable actions as the Purchaser may require to more effectively transfer,
convey and assign to, and vest in the Purchaser, and put the Purchaser in
possession of, the Shares as contemplated by this Agreement.
 
8.     INDEMNIFICATION
 
8.1  Breach of Warranties



12



--------------------------------------------------------------------------------

 
Subject to Section 8.2, Seller shall indemnify and hold harmless Purchaser and
the Company against and in respect of any damages, losses, costs or expenses
that arise in connection with any breach by the Seller of the representations,
warranties or covenants given herein, (“Losses”).
 
8.2  Limitation of Liability
 
(a)  The liability of the Seller shall be limited as follows:
 
(i)  the Seller shall have no liability in respect of any breach or breaches of
the warranties or covenants unless the amount of the liability in respect of
such breach or breaches exceeds in aggregate the sum of EUR 10,000.
 
(ii)  liability in respect of the warranties and covenants shall terminate six
months after the Closing, except in respect of any claim of which notice in
writing (specifying in reasonable detail the event, matter or default which
gives rise to the claim and, if practicable, an estimate of the amount claimed)
is given to the Seller before that date.
 
(iii)  Irrespective of the time limit above, the Purchaser may claim
compensation for taxes relating to the provisions of Section 5.7 and claims from
third parties against the Company.
 
8.3  Notification
 
(a)  In case either the Purchaser or the Company becomes aware of any claim for
which the Seller may be liable, the Purchaser shall, in order to maintain the
right to bring a claim against the Seller:
 
(i)  as soon as reasonably practicable, but in no event later than twenty (20)
days after the date the Purchaser or the Company becomes aware of any
circumstance giving rise to a claim, give written notice thereof to the Seller;
 
(ii)  not make any admission of liability, agreement or compromise with any
person, body or authority in relation thereto, without obtaining the prior
written consent of the Seller;
 
(iii)  take such action, as the Seller may reasonably request, to avoid dispute,
appeal, compromise or defend such claim, with the proviso, however, that the
Purchaser shall not (and shall procure that the Company shall not) accept or pay
or compromise or make any submission in respect of such claim, without the
Seller’s prior written consent thereto.
 
(iv)  give the Seller, or the Seller’s duly authorized representatives,
reasonable access to relevant accounts, documents and records of the Company to
enable the Seller, or the Seller’s duly authorized representatives, to examine
such accounts, documents and records and to take photocopies thereof.
 



13



--------------------------------------------------------------------------------

 
9.    CONDITIONS PRECEDENT AND RIGHT OF TERMINATION
 
9.1  The obligation of the Purchaser to consummate this Agreement and the
transactions hereunder shall be conditioned upon any or each of the following
conditions precedent:
 
(a)  the board of directors of Purchaser shall have approved this Agreement and
the transactions contemplated hereby.
 
(b)  the General Meeting of the Shareholders of the Purchaser, if necessary,
shall have approved this Agreement and the transactions contemplated.
 
(c)  The Seller shall have performed and complied in all material respects with
all obligations, covenants and conditions contained herein which are required to
be performed or complied with by the Seller prior to or on the Closing Date.
 
(d)  The representations and warranties of the Seller set forth in Section 5 of
this Agreement shall be true and correct in all material respects on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date.
 
(e)  The Purchaser shall have been given the opportunity to complete a Due
Diligence in accordance with Section 7.1 above.
 
(f)  No Material Adverse Effect shall have occurred since October 31, 2002, as
determined by Purchaser.
 
(g)  No order of any court or governmental authority shall be in effect which
restrains or prohibits the transactions contemplated hereby and no suit, action,
investigation, inquiry or proceeding by any governmental authority or any other
person or legal or administrative proceeding shall be pending or threatened
which challenges the consummation of the transactions contemplated hereby or
which may have a Material Adverse Effect.
 
9.2  The Purchaser shall in its sole discretion have the right to terminate all
transactions contemplated by this Agreement at any time prior to Closing without
any obligations to reimburse the Seller for any costs, expenses, damages or
other compensations incurred or suffered due to the Purchaser’s termination.
 
10.    ANNOUNCEMENTS
 
No announcements concerning this transaction or any ancillary matter will be
made before, on or after Closing by any party to this agreement (or any person
connected with the party) except as required by law without the prior written
approval of the Seller and Purchaser.



14



--------------------------------------------------------------------------------

 
11.    NOTICES
 
(a)  All notices, consents or other communications under or in connection with
this Agreement shall be given in writing. Any such notice or consent will be
deemed to be given as follows:
 
(i)  if in writing, when delivered;
 
However, a notice given in accordance with the above but received on a
non-Business Day or after business hours in the place of receipt will only be
deemed to be given at the opening of business on the next Business Day.
 
(b)  The addresses of each party for all notices under or in connection with
this Agreement are:
 
(i)  in the case of the Seller:
 
Seller’s address as per above
 
(ii)  In the case of the Purchaser:
 
Purchaser’s address as per above
 
or such other as a party may notify to the other party by no less than five (5)
Business Days’ notice.
 
12.    CONFIDENTIALITY
 
The parties undertake not to disclose any Confidential Information unless (i)
required to do so by law; (ii) required to do so by any applicable stock
exchange regulations; (iii) such disclosures are made in connection with the
ordinary course of business of the Company; or (iv) disclosure has been
consented to by the other party.
 
13.    LANGUAGE
 
The language of this Agreement is English and all documents and notices
hereunder shall be in English unless otherwise agreed by both parties.
 
14.    WHOLE AGREEMENT
 
This Agreement, including the Schedules hereto and other documents referred to
herein which form a part hereof, contain the entire understanding of the parties
hereto with respect to the subject matter contained herein and therein. All
prior negotiations and agreements between the parties hereto with respect to the
transactions provided for herein are superseded by this Agreement.



15



--------------------------------------------------------------------------------

 
15.    WAIVER
 
The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of any right
hereunder, nor shall it deprive that party of the right thereafter to insist
upon the strict adherence to that term or any other terms of this Agreement.
 
16.    AMENDMENTS
 
No change, termination or attempted modification of any of the provisions of
this Agreement shall be binding on the Seller or on the Purchaser unless agreed
by both parties in writing. No modification, termination, rescission, discharge
or cancellation of this Agreement shall affect the right of the Purchaser or the
Seller to enforce any claim, whether or not liquidated, that accrued prior to
the date of such notification, termination, rescission, discharge or
cancellation of this Agreement.
 
17.    INVALIDITY
 
If for any reason any term, warranty, representation, covenant or condition
herein shall be declared or deemed void, invalid or unenforceable, such shall
not render void, invalid or unenforceable this Agreement or any other term,
covenant or condition herein contained if in spite of the exclusion of the
invalid provision, the Agreement can be given effect in line with the main
purposes of the parties.
 
18.    ASSIGNMENT
 
This Agreement may not be transferred, assigned, pledged or hypothecated by any
party hereto, other than by operation of law. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assignees.
 
19.    FEES AND EXPENSES
 
Except as otherwise set forth in this Agreement, each party shall pay its own
and its advisers’ fees and expenses (including financial and legal advisors)
whether relating to the preparation, the carrying out of this Agreement, the
Closing hereunder or the completion of the transactions herein contemplated and
no such fees or cost will be charged to the Company.
 
20.    GOVERNING LAW AND DISPUTES
 
20.1  This Agreement shall be governed by the substantive laws of the
Netherlands.
 
20.2  Any dispute, controversy or claim arising out of or in connection with
this Agreement, or the breach, termination or invalidity thereof shall be
settled by arbitration in accordance with the laws of the Netherlands. The
arbitration tribunal shall be composed
 



16



--------------------------------------------------------------------------------

of three arbitrators. The place of arbitration including the making of the award
shall be on the Netherlands. The language to be used in the arbitration
proceedings shall be English.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement in two (2)
original copies of which each party has retained one copy on the date first
written above.
 
FRASERSIDE HOLDINGS LIMITED
     
LUTHARES INVESTMENTS N.V.
/s/            

--------------------------------------------------------------------------------

     
/s/            

--------------------------------------------------------------------------------

                 
STICHTING “DE OUDE WAAG”
 
           
/s/            

--------------------------------------------------------------------------------

       



17